Citation Nr: 1103989	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for fatigue, also claimed 
as asthma, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a respiratory disorder, 
claimed as allergic rhinitis. 

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and insomnia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to November 
2003; he was enlisted in a reserve component for many years, and 
those periods and types of service are unverified.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the RO in San Juan, 
the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that the notification letter issued to 
the Veteran in December 2005 discusses the type of information 
and evidence necessary to support the claims for service 
connection on the general theory of direct service connection.  
However, the correspondence does not provide notice of the 
information and evidence necessary to support these claims based 
on a contention that he has an undiagnosed illness or illnesses 
related to his Persian Gulf service.  Additionally, the notice to 
the Veteran must provide information and notice regard service 
connection based on aggravation of a pre-existing disorder and 
advise the Veteran about the criteria for secondary service 
connection, that is, service connection for a disorder which is 
secondary to a service-connected disability.  As such, a Remand 
of the Veteran's appeal is required to accord the RO, through the 
AMC, an opportunity to provide him with such notice.  

The Veteran should be advised that, by regulation, signs or 
symptoms which may be manifestations of an undiagnosed illness 
include, but are not limited to, fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b) (2010).  As the 
Veteran served in Kuwait and has claimed symptoms of fatigue, 
nasal congestion, difficulty breathing, and sleep disturbances, 
the possibility of an undiagnosed illness should be considered.

Private treatment records submitted by the Veteran reference that 
he submitted an application for disability benefits to the Social 
Security Administration (SSA) based on disorders relevant to this 
appeal, including allergic rhinitis, asthma, and insomnia, as 
well as other disorders not apparently related to the appeal 
before the Board.  A copy of any SSA award decision and records 
underlying that decision should be sought, since VA is required 
to obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(c)(3); Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); cf. Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get 
SSA records when there is no evidence that they are relevant).  
It appears that the medical records related to SSA's disability 
determination may be relevant and must be obtained.

Additionally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010).  Moreover, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  
 
Here, in November 2006, the Veteran underwent VA psychiatric 
examination.  At that time, the Veteran reported various 
symptoms, including anxiety during the day, insomnia at night, 
depression on a daily basis and boredom 4 to 5 times per week.  
He reported that all of his symptoms were moderate.  The VA 
examiner assigned a diagnosis of anxiety disorder, not otherwise 
specified, and noted that the Veteran had a GAF of 70.  However, 
the examiner did not provide an opinion regarding the likelihood 
that there was a relationship between the Veteran's disorder and 
his active service.  The Board is unable to complete appellate 
review without such opinion.

The examiner who conducted the VA examination assigned diagnoses 
of allergic rhinitis and bronchial asthma, but did not provide an 
opinion regarding the likelihood that there was a relationship 
between the Veteran's disorders and his active service.  
Moreover, the examiner did not discuss the possibility of 
disorders related to an undiagnosed illness as a result of 
spending time in Kuwait during the Gulf War.

The Board notes that, during his December 2006 VA examination, 
the Veteran reported that he had a history of asthma when he was 
10 or 12 years old.  The examiner did not address whether this 
history was noted the Veteran's treatment records for active 
service or in records of examinations for purposes of inactive 
duty service.  The Veteran also reported that a sensation of 
chest tightness, wheezing, and shortness of breath began near the 
end of 2003, while in service, but that he did not visit sick 
call for evaluation of the condition, although he was 
occasionally assigned light duty due to the condition, and did 
not take medication for his symptoms.  He reported that following 
service, he visited the VA Medical Center and was prescribed a 
medication for temporary relief of his asthma symptoms.  The 
Board is unable to locate VA clinical records for 2003 in the 
claims file.  VA treatment records in 2004 disclose that the 
Veteran was obtaining medications which may have been used to 
treat allergies or asthma, but the examiner did not discuss this 
clinical information.  

At the December 2006 VA examination, the Veteran also reported 
that prior to his service in Kuwait, he used to have mild daily 
nasal congestion which would improve with over the counter 
medications used two to three times per month.  He reported that 
while in Kuwait and since his return, his symptoms worsened in 
intensity and frequency.  He reported nasal congestion and 
constant sneezing 24 hours per day, which interfered with sleep 
and activities of daily living.  The record reflects that the 
Veteran sought treatment from a private allergist including 
regular injections for immunotherapy as well as prescription 
medication.  

The Board finds that the November 2006 and December 2006 VA 
examinations are inadequate as they did not indicate nexus 
opinions regarding the claimed disorders.  Additional discussion 
of the varying reports of the Veteran's history is also required.  
Therefore, the Board finds that etiology opinions are necessary 
in order to fairly decide the Veteran's claim.  See Barr, 21 Vet. 
App. at 312.  On reexamination, the examiner should also opine as 
to whether any of the Veteran's symptoms are the result of an 
undiagnosed illness.  

The Veteran should also be advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  

Further, in order to ensure that all records are available, any 
outstanding VA outpatient treatment records related to his 
aforementioned disorders should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA letter with regard to 
the claims for service connection for fatigue, 
also claimed as asthma, to include as a result of 
an undiagnosed illness.  The correspondence 
furnished to the Veteran should include a 
discussion of the information and evidence 
necessary to support a claim for service 
connection on a direct basis, to include as an 
undiagnosed illness, and on the basis of 
aggravation, and on a presumptive basis, and 
should address the criteria for service 
connection under each theory for service 
connection raised by the Veteran.

2.  Ask the Veteran to identify each VA facility 
at which he received treatment for fatigue, a 
respiratory disorder, allergies, trouble 
breathing, or any other symptoms related to the 
claims on appeal, proximate to his service 
discharge in November 2003.  Obtain records from 
each facility for treatment rendered between 
November 2003 and December 2006, except that 
records of VA treatment which are already of 
record need not be added again.  

Obtain a complete record of all VA inpatient or 
outpatient treatment that the Veteran has 
obtained at any VA facility, since February 2006, 
except that treatment records already associated 
with the claims file need not be added again.  
All attempts to procure such records (including 
any negative responses) should be annotated in 
the claims folder.  

3.  Afford the Veteran an opportunity to identify 
relevant private treatment records which have not 
yet been obtained or which reflect non-VA 
treatment since December 2006.  

4.  Obtain a copy of any Social Security 
Administration (SSA) decision regarding 
disability benefits for the Veteran, whether 
benefits were awarded or denied.  A copy of all 
evidence considered by SSA when it adjudicated 
the Veteran's claim(s), including medical 
treatment records, should be obtained and 
associated with the claims file.

5.  Thereafter, afford the Veteran the 
opportunity to undergo the appropriate VA 
examination(s) to determine the nature, extent, 
and etiology of any fatigue, asthma, or allergy 
disorder that he may have.  The claims folder and 
a copy of this Remand should be made available to 
each examiner for review in connection with each 
examination.  The examiner(s) should obtain a 
complete history from the Veteran, review the 
entire claims file, and each examiner should 
indicate, in each examination report, that such 
review was performed.  Any tests or studies 
deemed necessary for an accurate assessment 
should be conducted, and the results should be 
associated with the claims file and discussed in 
the examination report.  The examination report 
should include a detailed account of all 
pathology found to be present.  

The examiner should state whether a fatigue 
disorder, asthma disorder, or an allergy disorder 
is present.  The examiner should assign a 
diagnosis for each disorder, or, if a diagnosis 
cannot be assigned, explain what symptoms 
manifest a disorder for which a diagnosis cannot 
be assigned.  

For each diagnosed fatigue, asthma, or allergy 
disorder, the examiner should answer the 
following questions.  Each answer should include 
discussion of the Veteran's lay statements as to 
onset of the disorders and symptoms and history 
reflected in records related to the Veteran's 
active service, inactive service, and post-
service private and VA treatment records, 
including records of medications provided by VA.  
      
      (a) Is it at least as likely as not (50 
percent or greater probability) that the disorder 
had its initial onset during the Veteran's active 
service from February 2003 to November 2003?
      (b) Is it at least as likely as not (50 
percent or greater probability) that the disorder 
has been chronic and continuous since the 
Veteran's active service?
      (c) If the examiner determines that a 
currently-diagnosed fatigue, asthma, or allergy 
disorder had its onset prior to service, that is, 
the disorder pre-existed the Veteran's active 
service, the examiner should summarize the 
evidence that the disorder pre-existed the 
Veteran's service, and provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the pre-
existing disorder was aggravated, that is, 
permanently increased in severity, during the 
Veteran's active service.  
      (d) If the Veteran manifests a claimed 
symptomatology and that symptomatology is 
attributable to his service, but cannot be 
attributed to any known clinical diagnosis, the 
examiner should indicate whether such symptoms 
represent an objective indication of chronic 
disability resulting from an undiagnosed illness 
related to the Veteran's Persian Gulf War 
service, or a medically unexplained chronic 
multi-symptom illness.  
      All opinions should be accompanied by a 
clear rationale.  If any requested opinion cannot 
be provided without resort to pure speculation, 
the examiner should so indicate.  The examiner 
should state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If development is required, after an attempt to 
obtain the identified information, the claims 
file should be returned to the examiner for an 
updated opinion.  

6.  Also, afford the Veteran the opportunity to 
undergo the appropriate VA examination to 
determine the nature, extent, and etiology of his 
anxiety and insomnia disorders.  The examiner 
should be provided with the claims file for 
review in conjunction with this examination.  The 
examiner must comment on the Veteran's lay 
statements as to onset of the disorders and 
symptoms.  

The examiner should address the following 
questions:  
      (a) Does the Veteran have a current 
disorder manifested by anxiety and insomnia?  
      (b) If so, is it at least as likely as not 
(50 percent or greater probability) that the 
Veteran incurred anxiety and insomnia, or the 
disorder manifested by anxiety and insomnia, 
during service from February 2003 to November 
2003, or incurred that disorder as a result of 
his active service?
      (c) Is it at least as likely as not (50 
percent or greater probability) that anxiety and 
insomnia, or the disorder manifested by anxiety 
and insomnia, has been chronic and continuous 
since the Veteran's active service?  
      (d) If the Veteran's current anxiety and 
insomnia disorder had its onset prior to service, 
that is, pre-existed the Veteran's active 
service, the examiner should summarize the 
evidence that the disorder pre-existed the 
Veteran's service, and provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the pre-
existing disorder was aggravated, that is, 
permanently increased in severity, during the 
Veteran's active service.  
      (e) If the Veteran's current anxiety or 
insomnia are attributable to his service, but 
cannot be attributed to any known clinical 
diagnosis, the examiner should indicate whether 
such symptomatology represents an objective 
indication of chronic disability resulting from 
an undiagnosed illness related to the Veteran's 
Persian Gulf War service, or a medically 
unexplained chronic multi-symptom illness.  
      All opinions should be accompanied by a 
clear rationale.  
7.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the development 
of the claims, and that the consequences for 
failure to report for a VA examination without 
good cause may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran 
does not report for scheduled examination, 
documentation must be obtained which shows when 
notice of the examination was sent and to what 
address and whether any notice that was sent was 
returned as undeliverable.

8.  Thereafter, re-adjudicate each issue on 
appeal.  If the decisions remain in any way 
adverse to the Veteran, he and his representative 
should be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the issues on 
appeal as well as a summary of the evidence of 
record.  An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


